Court of Appeals
  of the State of Georgia

                                          ATLANTA,____________________
                                                     April 22, 2015

  The Court of Appeals hereby passes the following order:

  A15A1370. JOHN W. LONG, III v. THE STATE.

          In 2001, John W. Long, III was convicted of child molestation and aggravated
  sexual battery. We affirmed his convictions in an unpublished opinion. Long v. State,
  Case No. A02A0108 (May 23, 2002). Thirteen years later, Long filed a pro se
  extraordinary motion for new trial, asserting that his conviction and sentence for child
  molestation is void because it should have merged into his aggravated sexual battery
  conviction. The trial court denied the motion, and Long filed both this direct appeal
  and an application for discretionary appeal. We denied his application for
  discretionary appeal, Long v. State, Application No. A15D0307 (denied April 1,
  2015), and we hereby dismiss his direct appeal for lack of jurisdiction.
          An order denying an extraordinary motion for new trial may only be appealed
  by discretionary application. See OCGA § 5-6-35 (a) (7). Thus, Long is not entitled
  to a direct appeal from the order he challenges, and this direct appeal is hereby
  DISMISSED.1




      1
        Moreover, we note that the denial of Long’s application for discretionary appeal
was an adjudication on the merits. Therefore, this appeal is also barred by the doctrine of
res judicata. See Northwest Social & Civic Club v. Franklin, 276 Ga. 859, 860 (583 SE2d
858) (2003); Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007).
Court of Appeals of the State of Georgia
                                     04/22/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.